FILED
                             NOT FOR PUBLICATION                            DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DANA JUDD; GREGORY CURFMAN,                     No. 07-56815

               Plaintiffs - Appellants,          D.C. No. CV-06-01061-ODW

   v.
                                                 MEMORANDUM *
 PAMA BANGEMAN; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                     Otis D. Wright, II, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Dana Judd and Gregory Curfman appeal pro se from the district court’s

judgment dismissing their action brought under 42 U.S.C. § 1983 and the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
1961-1968 . We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (Rooker-Feldman doctrine);

Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004) (judicial

immunity); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004)

(failure to state a claim). We affirm.

       The district court properly dismissed the claims against the state court judges

because they are entitled to absolute immunity for actions undertaken in their

judicial capacities. See 42 U.S.C. § 1983 (barring injunctive relief against a

judicial officer “unless a declaratory decree was violated or declaratory relief was

unavailable.”).

       The district court properly dismissed the RICO claim because plaintiffs

failed to allege with sufficient particularity a pattern of racketeering activity

cognizable under the RICO statute. See Fed. R. Civ. P. 9(b); Miller v. Yokohama

Tire Corp., 358 F.3d 616, 620 (9th Cir. 2004); see also Lancaster Cmty. Hosp. v.

Antelope Valley Hosp. Dist., 940 F.2d 397, 405 (9th Cir. 1991) (explaining that

Rule 9(b)’s requirements apply to RICO actions alleging the predicate act of mail

fraud).

       Appellants’ remaining contentions are unpersuasive.

       AFFIRMED.


LA/Research                                 2                                       07-56815